Taylor, J.:
Chapter 75 of the Laws of 1906, as amended by chapter 304 of the Laws of 1923, provides a summary and detailed method of determining the validity of assessments of property for taxation purposes in the city of Syracuse; and the remedy thus furnished is exclusive. (N. Y. C. & H. R. R. R. Co. v. City of Yonkers, 238 N. Y. 165.)
The assessment for 1924 of several properties belonging to Syracuse University was objected to by said university as illegal. These properties consisted of certain student dormitories, a hospital and infirmaries, a so-called dormitory store, a part of the university farm, the chancellor’s residence and four vacant lots.
The Tax Law (§4, subd. 7) provides that “ The real property of a corporation or association organized exclusively for the moral or mental improvement of men or women, or for * * * hospital, infirmary, educational, scientific, literary * * * purposes * * * or for two or more such purposes, and used exclusively for carrying out thereupon one or more of such purposes, and the personal property of any such corporation shall be exempt from taxation. But no such corporation or association shall be entitled to any such exemption if any officer, member or employee thereof shall receive or may be lawfully entitled to receive any pecuniary profit from the operations thereof, except reasonable compensation for services in effecting one or more of such purposes. * * * rphe real property of any such corporation or association entitled to such exemption held by it exclusively for one or more of such purposes and from which no rents, profits or income are derived, shall be so exempt, though not in actual use therefor by reason of the absence of suitable buildings or improvements thereon, if the construction of such buildings or improvements is in progress, or is in good faith contemplated by such corporation or association. * * * The real property of any such corporation not so used exclusively for carrying out thereupon one or more of such purposes but leased or otherwise used for other purposes, shall not be exempt, but if a portion only of any lot or building of any such corporation or association is used exclusively for carrying out thereupon one or more such purposes of any such corporation or association, then such lot or building shall be so exempt only to the extent of the value of the portion so used, and the remaining or other portion, to the extent of the value of such remaining or other portion, shall be subject to taxation.” (Tax Law, § 4, subd. 7, as amd. by Laws of 1924, chap. 489.) •
In a proceeding had pursuant to statute, the Supreme Court, at Special Term, after considering the report of a referee appointed to take proof, made an order determining that all said assessments *377were illegal except those upon the four vacant lots and that upon a portion of a building rented for use as a store. This is the order on appeal.
Syracuse University, existing through a special legislative act, is a well-known institution of learning, with the objects, powers and authority usually appertaining to such institutions. It is composed of some dozen colleges and gives instruction annually to over 5,000 students. In addition to what may be termed its campus proper and its main buildings, it owns and operates a farm, a hospital, infirmaries, various shops and dormitories, a dormitory store and gymnasium, and an athletic field. It also owns property which is furnished to and occupied as a residence by the chancellor, the official head of the university, as part of his compensation. All the receipts of the university go into a common fund, from which all expenses are paid.
Concededly, there are no exceptions which prevent Syracuse University from coming within the purview of section 4, subdivision 7, of the Tax Law.
Statutes exempting property from taxation are to be strictly construed against those claiming the exemption. (People ex rel. Mizpah Lodge v. Burke, 228 N. Y. 245; People ex rel. Haley v. Cahill, 181 id. 403.) But they should not receive an interpretation so narrow and literal as to defeat or nullify the intention of the Legislature to encourage, foster and protect corporate institutions of a feligious, literary or educational character. (People ex rel. Seminary of Our Lady of Angels v. Barber, 42 Hun, 27; affd., 106 N. Y. 669; People ex rel. Missionary Sisters v. Reilly, 85 App. Div. 71; affd., 178 N. Y. 609.)
Dormitories, dining halls, hospitals, training schools for nurses and stores for supplies, and athletic fields used by the students for athletic games and exercises and not as sources of institutional income, are essential parts of universities and colleges, for education contemplates not only the mental and moral but the physical training and welfare and the proper maintenance of those in attendance upon the institution. (People ex rel. Trustees v. Mezger, 98 App. Div. 237; affd., 181 N. Y. 511; State v. Carleton College, 154 Minn. 280; 191 N. W. 400; People ex rel. Adelphi College v. Wells, 97 App. Div. 312; affd., 180 N. Y. 534.)
It does not appear that any profit is derived by the university from amounts paid by students for residences, food or hospital care.
So, too, the university farm, used for demonstration and instruction purposes, is an appropriate part of the university equipment, and comes within the same general category hereinbefore mentioned.
The occupation by the chancellor of the official residence fur*378nished Mm by the university is clearly an educational purpose, and makes that property exempt from taxation under the statute. (Matter of Mary Immaculate School, 188 App. Div. 5, and cases cited.)
The Colonial Hall has been assessed for $22,500. TMs is a tMee-story brick buildmg. The ground floor is rented and occupied as a store, from wMch the university derives an income. The upper two floors are occupied as a dormitory by nurses of the hospital wMch is operated by the university. By reason of the character of the occupancy of the ground floor, the Colonial Hall is not “ used exclusively ” for carrying out thereupon one or more of the educational purposes of the university, therefore, it is exempt only to the extent of the value of the portion used for carrying out thereupon such purposes. (Tax Law, § 4, subd. 7.) Upon the hearmg the petitioner offered to allow the assessment to stand at one-half its amount. TMs apportionment was apparently acqmesced m by the respondents. Therefore, the assessment upon the Colonial Hall property should be reduced to $11,275.
The other assessments complained of are upon certam vacant lots. These lots have been acquired with the end in view of ultimately erectmg thereupon additional dormitories. It cannot be said that the construction of suitable buildmgs and improvements “ is in progress, or is m good faith contemplated ” upon the vacant lots. Therefore, these lots should not be exempted. (People ex rel. Reformed Dutch Church of Poughkeepsie v. Hannigan, 191 App. Div. 919, and cases cited.)
The order appealed from should be affirmed.
Htjbbs, P. J., Clark, Davis and Sears, JJ., concur.
Order aflirmed, with costs.